IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF TEXAS

 

THE UNITED STATES OF AMERICA §
§

VS. § CRIMINAL NO. 4:19-cr-00264-SDJ
§

BEN WESTIN §

NOTICE OF ENTRY OF APPEARANCE OF COUNSEL
TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW, JACK WILSON, on behalf of BEN WESTIN, Defendant, and enters his
appearance as Counsel for Defendant, and in support thereof would show the Court the following:

I.
Defendant has retained JACK WILSON, Attorney at Law, 3300 Oak Lawn, Suite 600,

Dallas, Texas 75219, to represent him.
WHEREFORE, PREMISES CONSIDERED, Defendant, respectfully requests that this Court
enter an order naming JACK WILSON, as attorney of record.

Respectfully submitted,

ee IL

JACK WILSON

State Bar No. 24000142
3300 Oak Lawn, Ste. 600
Dallas, Texas 75219
(214) 520-7778

Fax: (214) 528-6601

jswilson@msn.com
ATTORNEY FOR DEFENDANT

 

NOTICE OF ENTRY OF APPEARANCE OF COUNSEL - Page | of 2
CERTIFICATE OF SERVICE

I hereby certify that a copy of the above Notice of Entry of Appearance of Counsel was

delivered to the Assistant United States Attorney, via electronic filing on this the 30" day of

Quo

JACK WILSON

October, 2019.

 

NOTICE OF ENTRY OF APPEARANCE OF COUNSEL - Page 2 of 2
